                         UNITED STATES DISTRICT COU
                                  SOUTHERN DISTRICT OF CALIFORNIA                                            MAR 2 2 2019

               United States of America                          JUDGMENT IN
                           v.                                    (For Offenses Com1nitted Cl>lfll...O.llo;.;i>!=i:w!JJOJ:.l..l2all..._...Q!if!.ll~


                  Pedro Lopez-Araujo                             Case Number: 3:19-mj-21391

                                                                 Julie A Blair
                                                                 Defendant's Attorney


REGISTRATION NO. 50318279
THE DEFENDANT:
 lZI pleaded guilty to count(s) 1 of Complaint
                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



D was found guilty to count(s)
  after a plea of not guilty.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section         Nature of Offense                                                               Count Number(s)
8:1325                  ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)    ~~~~~~~~~~~~~~~~~~~




 D Count(s)   ~~~~~~~~~~~~~~~~~~
                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                      [zi(.TIME SERVED

 lZI Assessment: $10 WAIVED          lZI Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney ofany material change in the defendant's economic circumstances.

                                                               Friday, March 22, 2019
                                                               Date of Imposition of Sentence


                                                                 ./I!~
                                                               HONORABLE F. A. GOSSETT III
                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                 3:19-mj-21391
